 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         DANIEL YOUNG, et al.,                        CASE NO. C18-1007JLR

11                              Plaintiffs,             ORDER GRANTING
                  v.                                    PLAINTIFFS’ MOTION TO
12                                                      RENOTE DEFENDANTS’
                                                        MOTION FOR SUMMARY
           PATRICK E. PENA, et al.,
13                                                      JUDGMENT
                                Defendants.
14

15                                  I.    INTRODUCTION

16         Before the court is Plaintiffs Daniel Young and Richard Young’s (collectively,

17   “Plaintiffs”) motion to renote Defendants Patrick Pena, Nicolas Sturlaugson, Travis

18   Hauri, David Johnson, City of Bellingham, and Does 1-200’s (collectively,

19   “Defendants”) motion for summary judgment. (MTR (Dkt. # 23); see also MSJ (Dkt.

20   # 11).) Plaintiffs request a 45-day extension in which to respond to Defendants’

21   summary judgment motion. (MTR at 1-4.) Defendants oppose the motion. (Resp. (Dkt.

22   # 25).) The court has considered the motion, the parties’ submissions that concern the


     ORDER - 1
 1   motion, the relevant portions of the record, and the applicable law. Being fully advised, 1

 2   the court GRANTS Plaintiffs’ motion.

 3                          II.    BACKGROUND AND ANALYSIS

 4          Plaintiffs filed this action on July 10, 2018. (See Compl. (Dkt. # 1).) On

 5   December 3, 2018, Defendants filed a summary judgment motion, which was originally

 6   noted for January 4, 2018. (See MSJ at 1.) On December 10, 2018, Defendants renoted

 7   their summary judgment motion to February 1, 2019. (Not. (Dkt. # 22) at 1.) As a result

 8   of Defendants renoting their motion, the deadline for Plaintiffs’ summary judgment

 9   response changed to January 28, 2019. See Local Rules W.D. Wash. LCR 7(d)(3) (“Any

10   opposition papers shall be filed and served not later than the Monday before the noting

11   date.”). On January 23, 2019, Plaintiffs filed the present motion, seeking an extension of

12   time in which to file their summary judgment response. (See MTR.)

13          Under Federal Rule of Civil Procedure 6(b), the court may extend a deadline for

14   “good cause” if the request is made before the original time or an extension of the

15   original time expires. Fed. R. Civ. P. 6(b)(1)(A). Here, Plaintiffs requested an extension

16   of time prior to the January 28, 2019, deadline for their summary judgment response.

17   Thus, the court considers Plaintiffs’ motion under the Rule 6 “good cause” standard.

18          “‘Good cause’ is a non-rigorous standard that has been construed broadly across

19   procedural and statutory contexts.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,

20

21          1
              The parties have not requested oral argument (see MTR at 1; Resp. at 1), and the court
     has determined that oral argument would not be of assistance in deciding the motion, see Local
22   Rules W.D. Wash. LCR 7(b)(4).


     ORDER - 2
 1   1259 (9th Cir. 2010). Moreover, Rule 6(b)(1) is “liberally construed to effectuate the

 2   general purpose of seeing that cases are tried on their merits.” Id. at 1258-59 (citations

 3   omitted). As a result, requests for extensions of time that are determined under the good

 4   cause standard should “normally . . . be granted in the absence of bad faith on the part of

 5   the party seeking relief or prejudice to the adverse party.” Id. at 1259 (citing 4B Charles

 6   Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1165 (3d ed. 2004)).

 7          Here, the court has no difficulty finding that Plaintiffs have demonstrated good

 8   cause for an extension of time to file their summary judgment response. Plaintiffs’

 9   motion is based on a number of unfortunate circumstances afflicting their counsel,

10   Lawrence Hildes. (See generally MTR.) First, in February 2017, Mr. Hildes was

11   diagnosed with congestive heart failure and had to spend 10 days in the hospital. (Id. at

12   2.) Although this diagnosis occurred before Plaintiffs filed the present suit, Mr. Hildes

13   represents that he was hospitalized overnight in October 2018 due to this disease and has

14   spent “significant time” recovering. (Id.) Second, in November 2017, Mr. Hildes’s home

15   and office burned down, along with his computers and files. (Id.) Again, although this

16   occurred before the present suit, Mr. Hildes represents that he has not yet reached a

17   resolution with his insurance company and therefore he and his wife “have been living in

18   a hotel suite and forced to sue the insurance company,” which “has taken up a great deal

19   of counsel’s time.” (Id. at 3.) Third, Mr. Hildes represents that during this time period,

20   he and his wife were “in a serious car accident where their car was totaled,” and that he

21   “lost a beloved cousin.” (Id.) Fourth, on December 28, 2018, Mr. Hildes’s wife was

22   diagnosed with breast cancer. (Id.) Mr. Hildes explains that “[t]he past several weeks


     ORDER - 3
 1   have been largely filled with [his] wife’s medical appointments, as well as his own.”

 2   (Id.) Mr. Hildes also represents that he “is a solo practitioner, and his wife is his entire

 3   staff.” (Id.) Lastly, Plaintiffs argue that Defendants will not be prejudiced by a 45-day

 4   extension because this case is at its earliest stages “and discovery has not even begun.”

 5   (Id. at 4.)

 6           Defendants oppose the motion on a number of grounds. (See generally Resp.)

 7   Defendants first argue that Plaintiffs’ motion “is untimely under LCR 7(j) as it is

 8   currently noted for the summary judgment noting date.” (Id. at 1.) Defendants are

 9   wrong. Local Rule 7(j) explains that a motion for relief from a deadline “should,

10   whenever possible, be filed sufficiently in advance of the deadline,” not that the motion

11   for relief should note sufficiently in advance of the deadline. Local Rules W.D. Wash.

12   LCR 7(j) (emphasis added). Plaintiffs filed the present motion five days before their

13   summary judgment response was due. Plaintiffs satisfied Local Rule 7(j). (See generally

14   Not.; MTR.)

15           Defendants’ second argument is simply off-base. Defendants request that the

16   court deny Plaintiffs’ motion because it does not comply with the strictures of Federal

17   Rule of Civil Procedure 56(d). (Resp. at 2.) But Plaintiffs’ motion does not implicate

18   Rule 56(d) in any way. (See generally MTR.)

19           Defendants’ remaining contentions are that, through renoting their summary

20   judgment motion from January 4, 2019, to February 1, 2019, Defendants have already

21   provided Plaintiffs with a significant extension in which to respond. (Resp. at 2.)

22   Moreover, Defendants explain that, while they are aware of and sympathetic to Mr.


     ORDER - 4
 1   Hildes’s circumstances, Plaintiffs are the ones who filed this lawsuit and Defendants

 2   “have the right to have this matter heard within a reasonable period of time and according

 3   to the court rules.” (Id. at 2-3.)

 4          Notably absent from Defendants’ response are any allegations of bad faith on the

 5   part of Plaintiffs or that an extension of time would prejudice Defendants. (See generally

 6   id.) Awarding Plaintiffs an additional 45 days to respond will not prevent this case from

 7   being adjudicated “within a reasonable period of time.” (Id. at 3.) Nor will it violate any

 8   court rules—certainly not the two that Defendants cited in their opposition. (Id. at 1-3.)

 9   In light of Plaintiffs’ allegations, and absent a showing of bad faith or prejudice, the court

10   finds good cause to extend Plaintiffs’ summary judgment response deadline by 45 days.

11   The court therefore GRANTS Plaintiffs’ motion.

12                                        III.   CONCLUSION

13          For the foregoing reasons, the court GRANTS Plaintiffs’ motion for an extension

14   of time to file their summary judgment response. (Dkt. # 23.) Moreover, in

15   consideration of Defendants’ counsel’s availability (see Brady Decl. (Dkt. # 26) ¶¶ 3-4),

16   the court DIRECTS the Clerk to renote Defendants’ motion for summary judgment (Dkt.

17   # 11) to March 29, 2019.

18          Dated this 6th day of February, 2019.



                                                       A
19

20
                                                       JAMES L. ROBART
21                                                     United States District Judge

22


     ORDER - 5
